NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                               FILED
                            FOR THE NINTH CIRCUIT                                 JAN 27 2010

                                                                             MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                         No. 08-50525

              Plaintiff - Appellee,               D.C. No. 2:07-cr-00516-GAF-5

       v.
                                                  MEMORANDUM *
ELIE ANTOINE ELDIB,

              Defendant - Appellant.

                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                      Argued and Submitted January 14, 2010
                               Pasadena, California

Before: GOODWIN, SCHROEDER and FISHER, Circuit Judges.

      Elie Antoine Eldib appeals from his conviction and sentence after a bench

trial on various counts associated with his participation in an identity theft ring.

The record does not establish that Eldib made an adequate and timely request for

substitution of counsel. In any event, Eldib later stated on the record that he was

satisfied with his counsel’s representation in response to the district court’s


        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
questioning. Therefore, the district court did not abuse its discretion by denying

Eldib substitute counsel. See United States v. Musa, 220 F.3d 1096, 1102 (9th Cir.

2000).

      AFFIRMED.




                                          2